DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a thickness of the partially removed region . . . gradually increases from a center of the tip end to the non-removed region” in Lines 9-11.  The claim then recites that “the partially removed region is only disposed within a range of 0.01 to 0.8 in radius from the center of the center of the tip end.  It would appear that the two limitations present a conflict.  That is, the claim states that the partially removed region extends from a center of the tip but then states that the partially removed region is spaced from the center of the tip.  It is unclear if the ‘gradually increases’ limitation is merely directional from the center radially outward or actually from the center.  A possible solution may be to simply state that the partially removed region gradually increases from 0.01 in radius from the center of the tip end to the non-removed region.  This is not the only solution.  Appropriate correction required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Endres (US Pub. No. 2007/0087211 A1) in view of Frejd (US Pub. No. 2005/0249562 A1).
(Claims 1 and 2) Endres discloses a cutting tool (28).  The base material is a sintered alloy (¶ 0045).1  A wear-resistant layer (24) is formed on the flank face (34) and/or rake face (30) of the cutting tool Fig. 4).  The wear-resistant layer has a partially removed region (Figs. 5, 6).  A thickness of the partially removed region of the wear-resistant layer is about 1-90% of a total thickness of the non-removed region upon the cutting portion of the cutting tool (Figs. 3, 4).  The gradual increase from the center of the tip end to the non-removed region is illustrated in Figures 5 and 6.  That is, the incline of the wall surface (20) of the pit provides the gradual increase of thickness.  The partially removed region is only disposed with a range of 0.01 to 0.8 in radius ratio from the center of the tip end based on a total radius of the tip end (the region may simply be the region identified on the flank surface within the radius claimed; Fig. 4 showing that the partially removed region or region with pits does not span the entire flank).  There is no explicit disclosure that the cutting insert is in a drilling tool on a tip end of the tool, which is formed in a columnar shape to cut a work material by being rotated while the center of a tip end thereof is in contact with the work material.
Frejd discloses a cutting tool (Figs. 1A-5C) formed in a columnar shape to cut a work material while the center of a tip end thereof is in contact with the work material.  The cutting tool having a cutting insert at the tip end of the drill (Figs. 1A-5C).  At a time prior to filing it would have been obvious to provide the cutting tool claimed in the Endres with a drill, which is formed in a columnar shape to cut a work material, with the drill having a cutting insert as taught 
(Claims 3-5) Saito discloses a wear-resistant layer being TiCN or alumina (¶ 0045; 24; Figs. 1-6).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 Examiner previously took Official Notice that the base material for the tip end of the cutting tool being a sintered alloy is a well-known feature.  Applicant failed to challenge this assertion in this submission.  As such, the assertion is now considered Applicant Admitted Prior Art.